      Case 2:19-cr-00134-JFC Document 170 Filed 05/27/21 Page 1 of 4




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,         )
                                  )
          v.                      )          Criminal Case No.: 19-134
                                  )
TERRY KENNETH SUGGS, JR.,         )
                                  )
                 Defendant.       )



                                             MOTION FOR AN EXTENSION
                                             OF TIME FOR THE FILING OF
                                             BRIEF IN SUPPORT OF
                                             MOTION TO SUPPRESS



                                             Filed on behalf of Defendant:
                                             Terry Kenneth Suggs, Jr.




                                             Samir Sarna, Esquire
                                             Pa. Id. #310372

                                             Worgul, Sarna & Ness, LLC
                                             429 Fourth Ave, Suite 1700
                                             Pittsburgh, PA 15219


                                             (781) 726-0647 - office
                                             (412) 402-5000 - fax
             Case 2:19-cr-00134-JFC Document 170 Filed 05/27/21 Page 2 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA


UNITED STATES OF AMERICA,                      )
                                               )
                 v.                            )              Criminal Case No.: 19-134
                                               )
TERRY KENNETH SUGGS, JR.,                      )
                                               )
                        Defendant.             )



                    MOTION FOR AN EXTENSION OF TIME FOR THE
                FILING OF BRIEF IN SUPPORT OF MOTION TO SUPPRESS

        AND NOW, comes Defendant, Terry Kenneth Suggs, Jr., (“Mr. Suggs”) by and through

his attorneys Samir Sarna, Esquire, and George Bills, Esquire, Sally Frick, Esquire, and William

Theisen, Esquire, who moves this Court for an Order extending the time for the filing of brief in

support of motion to suppress and avers the following:

        1.       Briefs in support and opposition of Mr. Suggs’s motion to suppress were ordered

to be filed by the Defendant and Government on or before June 1st, 2021 for the above-captioned

case.

        2.       Mr. Suggs wishes to review said brief in support of motion to suppress before it is

filed with this Honorable Court.

        3.       However, due to Mr. Suggs being incarcerated in Allegheny County Jail, it is

highly unlikely that Mr. Suggs would be able to receive and have time to review the brief before

June 1st, 2021 as mail sent to the jail will likely not reach Mr. Suggs in a timely manner.

        4.       As such, Mr. Suggs respectfully requests this Honorable Court extend the time to

file the brief in support of the motion to suppress to June 15th, 2021.
            Case 2:19-cr-00134-JFC Document 170 Filed 05/27/21 Page 3 of 4




       5.       Defense Counsel communicated with AUSA Rebecca Silinski, who stated both

her consent to this request, and her request that the Government also be granted two additional

weeks to file the brief in opposition to the motion to suppress.

       6.       This extension will not prejudice the United States in any way.



       WHEREFORE, it is respectfully requested that this Court grant Defendant’s request for

an extension to file the brief in support of the motion to suppress in this case, and the

Government’s brief in opposition to the motion to suppress until June 15th, 2021.




       Respectfully submitted,


                                                              /s/ Samir Sarna________
                                                              Samir Sarna, Esquire
         Case 2:19-cr-00134-JFC Document 170 Filed 05/27/21 Page 4 of 4




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA



UNITED STATES OF AMERICA,                    )
                                             )
               v.                            )              Criminal Case No.: 19-134
                                             )
TERRY KENNETH SUGGS, JR.,                    )
                                             )
                      Defendant.             )




                                CERTIFICATE OF SERVICE

       I, Samir Sarna, Esquire, hereby certify that the within Motion for An Extension of Time

for The Filing of Brief in Support of Motion to Suppress was served via electronic filing on this

27th day of May, 2021:

                            The Honorable Judge Joy Flowers Conti
                                      U.S. Courthouse
                                      700 Grant Street
                                   Pittsburgh, PA 15219

                                   Rebecca Silinski, A.U.S.A.
                                        U.S. Courthouse
                                        700 Grant Street
                                           Suite 4000
                                     Pittsburgh, PA 15219




                                                            Respectfully submitted,


                                                            /s/ Samir Sarna ___________
                                                            Samir Sarna, Esquire
                                                            Attorney for Defendant
